Case: 14-11450   Date Filed: 03/30/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11450
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:13-cr-00043-RS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DEMOND LEVAR JOHNSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (March 30, 2015)

Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-11450     Date Filed: 03/30/2015   Page: 2 of 2


      Brett Meltzer, appointed counsel for Desmond Johnson in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Johnson’s conviction and

sentence are AFFIRMED.




                                          2